Citation Nr: 9912713	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-48 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUE

Entitlement to service connection for angina as a result of 
service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from May 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision that 
denied service connection for angina as secondary to PTSD.

The Board also notes that the veteran had previously 
perfected an appeal of a claim for an increased rating for 
PTSD, but withdrew his appeal of this issue in January 1996.  
Consequently, the only issue now before the Board is the 
claim of service connection for angina as a result of PTSD.


FINDING OF FACT

The veteran experiences angina on occasion as a consequence 
of his PTSD.


CONCLUSION OF LAW

The veteran has angina that is the result of already service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a disability has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the veteran's case, he is service connected for PTSD.  As 
early as May 1996 clinical treatment records have included 
assessments that the veteran has angina which is associated 
with emotional factors.  A May 1996 record entry referred to 
"stress related angina," and a July 1996 report prepared by 
a VA cardiologist includes an assessment of "stable angina 
[that] tends to be aggravated by PTSD."  In September 1996, 
a record showed the veteran's complaint of his having angina 
with emotional stress.  It was felt that he appeared well 
stabilized from a cardiac perspective.  

On examination by VA in October 1996, arteriosclerotic heart 
disease was diagnosed.  The examiner specifically opined that 
he could not say that PTSD definitely caused or aggravated 
arteriosclerotic heart disease.  At an October 1996 mental 
status examination, the VA examiner indicated that PTSD was 
not the proximate cause of angina.  It was reported that 
angina was brought on by several factors.  However, in the 
veteran's case, angina was sometimes brought on at night by 
PTSD nightmares.  

Finally, a VA examiner reported in July 1998 that there was 
no clear-cut correlation between symptoms of chest pressure 
and nightmares due to PTSD.  The examiner specifically opined 
that PTSD was not aggravating the veteran's angina; however, 
it was reported that PTSD might be the cause of occasional 
anginal episodes.  

The evidence described above tends to show that PTSD indeed 
has an effect on angina.  While it appears that PTSD was not 
the proximate cause of the veteran's angina, it has played a 
role, even to the extent causing certain episodes of angina.  
In short, even the medical examiners who definitively opined 
that PTSD had not caused angina have conceded that certain 
episodes of angina are brought about by PTSD.  This is a 
clear indication that PTSD has made the veteran's angina 
worse.  If nothing else, the PTSD causes increased frequency 
of angina.  Because angina is a symptom, namely pain, and 
because the above-mentioned evidence strongly suggests that 
this symptom is increased with PTSD-related nightmares, the 
Board finds that service connection is warranted for this 
worsened problem.  Allen, supra.   


ORDER

Service connection is warranted for PTSD-related angina.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

